DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because the disclosure fails to provide adequate description on how the first motor and the second as recited in claims 1, 10 and 17 are co-existing within a same system at the same time.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a system comprising both the “first motor” and “second motor” as recited in claims 1, 10 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 17, the limitations “a second stator matches the first stator” and “a second rotor that matches the first rotor” render the claims indefinite because it is unclear whether it meant the first stator and the second stator are matched in term of size, specification, material, shape, and/or anything else.  Appropriate correction is required.  For examination purpose, the limitations are broadly interpreted as the first stator the second stator are the same, and the first rotor and the second rotor are the same.
Regarding claim 7, the recited limitation “the second motor is implemented in place of the first motor and the second inverter is implemented in place of the first inverter within a vehicle” renders the claim indefinite.
First, the limitation “implemented in place of” is broadly interpreted as “replaced by”.  
Second, it is broadly interpreted that the first modular drive system including the first motor, the first inverter, the second motor and the second inverter are within a vehicle since claim 7 recited limitation “the first inverter within a vehicle”.
It is unclear how claim 7 including all limitations of its parent claims (including claims 1 and 2) could replace the first motor/the first inverter with the second motor/the second inverter because scope of claim 7 would have been different from claims 1 and 2 if the first motor/the first inverter is/are being replaced by the second motor/the second inverter.
If the system recited in claim 1 only intended to have a single motor within a vehicle, claim 1 should not recite a system comprising a first motor and a second motor, and claim 2 should not recite a system comprising a first inverter and a second inverter.
Appropriate correction is required.
Regarding claim 16, the recited limitations render the claim indefinite for the same reason as explained above regarding claim 7.  Claim 16 depends on claims 10 and 11, and replacing the first motor and the first inverter with the second motor and the second inverter would make scope of claim 16 different from scope of claims 10 and 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1).
Regarding claims 1, 10 and 17, Takeda discloses a method and a modular drive system comprising: 
a first motor configured to generate a first torque over a first torque bandwidth, and has a first stator, a first rotor, and a first winding on the first stator, wherein the first winding (e.g. [0137, 0138, 0154, 0158]: first motor 603 has torque bandwidth different from second motor 604, stator, rotor and stator winding) has a first number of turns, a first conductor area and a first insulation suitable for a first peak voltage of the first motor (stator inherently discloses number of turns for the stator windings, conductor area for the stator winding and insulation of the stator winding suitable for peak voltage that could be generated by the motor); and 
a second motor configured to generate the first torque over a second torque bandwidth (e.g. [0154] & Fig. 18B: first motor and second motor have different torque bandwidth), and a second winding has a second insulation suitable for a second peak voltage of the second motor (e.g. [0154]: since the first motor and the second motor are different, they would have different peak voltages corresponding to their own specification), wherein and the second torque bandwidth of the second motor is wider than the first torque bandwidth of the first motor.  
Takeda fails to explicitly disclose how the second stator, the second rotor, the number of turns of the second winding, and the conductor area of the second winding are the same or different from the first motor, and the second peak voltage of the second motor is greater than the first peak voltage of the first motor.
However, it would have been an obvious matter of design choice to implement a motor with different peak voltages, desirable number of turns, conductor area and insulation for the stator windings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 2, 11 and 18, Takeda discloses a first inverter configured to provide a first electrical power to the first motor at the first peak voltage, and has a first housing volume and a capacitor volume; and a second inverter configured to provide a second electrical power to the second motor at the second peak voltage (e.g. Fig. 17).
Takeda fails to explicitly discloses how the second inverter has the same or different housing volume and capacitor volume.  
However, it would have been an obvious matter of design choice to implement an inverter with any desirable housing volume and capacitor volume, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 3-6, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Nashiki (US 2019/0296594 A1).
Regarding claims 3, 12 and 19, Takeda fails disclose, but Nashiki teaches a first controller coupled to the first inverter and configured to command a field weakening while the first motor is rotating above a first corner speed (e.g. Fig. 3 & [0045, 0046]: field weakening control occurs when speed is higher than N1, for example); and a second controller coupled to the second inverter and configured to command the field weakening while the second motor is rotating above a second corner speed, wherein the second corner speed is faster than the first corner speed (well known in the art that field weakening control is performed when bemf is higher than the system voltage, since Takeda discloses the first motor and the second have different torque range, the rotation speed that triggers field weakening would be different).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Takeda with the teachings of Nashiki to implement field weakening controls in the motor system of Takeda so as to prevent damage of the system when the bemf generated due to the rotation speed of the motor is too high.  
Regarding claims 4-5 and 13-14, Nashiki teaches the first controller is configured to operate the first motor in a first mode, wherein the first mode reduces a first allowable peak torque while the first motor is rotating faster than the first corner speed (e.g. Fig. 3 & [0045, 0046]: field weakening control occurs when speed is higher than N1, for example), and Okamura teaches the second controller is configured to operate the second motor alternatively in the first mode and in a second mode, and the second mode reduces a second allowable peak torque while the second motor is rotating faster than the second corner speed (e.g. Fig. 3: field weakening is performed in region 31, and allowable peak torque at N2 is smaller than at N1).  
Regarding claims 6 and 15, Nashiki teaches the second controller is further configured to operate the second motor in an intermediate mode while the second motor is rotating faster than the first corner speed (e.g. Fig. 3: allowable torque is gradually decreased in between N1 and N2).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Saha et al. (US 2009/0115362 A1).
Regarding claim 8, Takeda fails to disclose, but Saha teaches the first inverter operates at a first pulse width modulation frequency, the second inverter operates at a second pulse width modulation frequency, and the second pulse width modulation frequency is greater than the first pulse width modulation frequency (e.g. [0011]: PWM frequency of an inverter is set according to target torque and speed range of the motor).
Since Takeda discloses the first motor and the second motor have different torque range and speed range, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have implement the first inverter and the second inverter with different PWM frequencies so as to minimize noise generated by the motors based on their corresponding target torque range and speed range.
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Britch (US 8,108,191 B1).
Regarding claims 9 and 20, Takeda fails to disclose, but Britch teaches a single-speed gear box coupled to the first motor; and a multiple-speed gear box coupled to the second motor (col 4 lines 21-27: motor system could have a combination of single geared and multiple-geared motors).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Takeda with the teachings of Britch to implement the first motor and the second in any combination as taught by Britch, since it is merely simple substitutions of one known element with another (one type of known motor with another) according to KSR, and the modification would have yielded only predictable result to one skilled in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846